EXHIBIT 10.13

MICROSEMI CORPORATION

Summary of Compensation Arrangements for Named Executive Officers

Base Salaries. The current annual base salaries for the named executive officers
of Microsemi Corporation (the “Company”) are as follows:

 

Name

  

Job Title

   Salary  

James J. Peterson

   President and Chief Executive Officer    $ 700,000   

Ralph Brandi

   Executive Vice President, Chief Operating Officer    $ 462,440   

John W. Hohener

   Executive Vice President, Chief Financial Officer, Secretary and Treasurer   
$ 380,600   

Steven G. Litchfield

   Executive Vice President, Chief Strategy Officer    $ 336,380   

John M. Holtrust

   Senior Vice President of Human Resources    $ 300,300   

Additional Compensation . In addition to the base salaries noted in the table
above, the named executive officers are also entitled to participate in various
Company plans, and are subject to other written agreements, in each case as set
forth in exhibits to the Company’s filings with the Securities and Exchange
Commission. In addition, the named executive officers also receive certain
perquisites and other personal benefits as disclosed in the Company’s annual
proxy statement.